Citation Nr: 0015126	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty in from November 1961 to 
March 1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for residuals of a head injury.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from residuals of a head injury, which can be 
related to his period of service.


CONCLUSION OF LAW

The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 
1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran has not claimed combat service.  He did not serve 
during a period of war.  The Board accordingly finds that the 
veteran is not shown to have engaged in combat and is thus 
not entitled to application of 38 U.S.C.A. § 1154(b).  

Background

The veteran's head was normal on the October 1961 enlistment 
examination report and the November 1961 pre-training 
examination report.  

In November 1961 the veteran was found in an unconscious 
state behind barracks three by the Security Watch.  He 
regained consciousness while security was calling sick bay.  
The neurologic examination was negative.  There was 
generalized hyperreflex with no pathologic reflex.  The 
veteran described felling as if his legs were going to give 
out and that he felt dizzy while he was going up a ladder in 
his barracks the day prior to this incident.  He stated that 
this feeling persisted for only a few minutes.  The veteran 
reported that he had been involved in four automobile 
accidents, the last being approximately six weeks prior to 
this incident.  On that occasion he had been hospitalized 
over night for observation and was release the following day.  
He stated that since that time he had had dizzy spells but 
had not been unconscious before that time.  

The veteran's head was normal on his March 1962 separation 
examination.  

The veteran was hospitalized subsequent to an automobile 
accident in July 1991.  Upon examination there was scalp 
tenderness bilaterally in the frontal area.  The neurologic 
examination was normal.  The diagnosis was headaches with 
psychological overlay, possibly tension headache.  

VA outpatient treatment records show that the veteran was 
seen for complaints of headaches, dizziness and blurred 
vision from July 1991 to November 1996.  The diagnoses in 
July 1991 were headaches of unknown etiology and tension 
headaches.  In August 1991 the diagnosis was multiple somatic 
complaints of unknown etiology.  A neurologic consult was 
recommended.  The diagnosis was tension headaches in February 
1993 and March 1993.  

In March 1997 the veteran's brother wrote that the veteran 
changed after he returned from service.  The brother never 
knew what happened to the veteran.  He stated that the 
veteran complained of headaches, some dizziness and an 
extreme increase in irritability.  The veteran's brother 
indicated that the veteran seemed to be depressed a lot of 
the time and at times showed confusion and anxiety.  He 
reported that the veteran was never able to hold down a job 
for more than six months and that he lost interest in his job 
and family.  The veteran's brother wrote that the veteran 
came home a different person from the military than when he 
went in.  

Analysis

In a November 1996 statement the veteran reported that he 
fell down a flight of stairs in the barracks while on active 
duty.  He stated that while he was being carried away as a 
result of the fall the personnel who were carrying him 
dropped him.  The veteran indicated that he was knocked 
unconscious and put in the infirmary for observation.  He 
described experiencing severe headaches, loss of memory, 
difficulty concentrating and comprehending since that time.  

The service medical records do not show a head injury.  In 
November 1961 the veteran was found in an unconscious state 
behind the barracks.  The neurologic examination was 
negative.  There was generalized hyperreflex with no 
pathologic reflex.  The veteran reported that he had been 
involved in four automobile accidents, the last being 
approximately six weeks prior to this incident.

The veteran's statements that his headaches and other 
symptoms are residuals of a head injury related to his active 
service cannot serve to well ground the claim.  Lay testimony 
is competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The veteran lacks the 
medical training and expertise to diagnosis residuals of a 
head injury.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service and a nexus, or link, between the inservice disease 
or injury and the current disability as provided by competent 
medical evidence.  In this case none of the elements of a 
well-grounded claim have been established.  The service 
medical records do not show a head injury and there is no 
competent medical evidence of any current residuals of a head 
injury.  There is no medical opinion of record indicating a 
nexus between the veteran's alleged inservice head injury and 
any current residuals.  In view of the absence of these 
facts, his allegation that there is some relationship to 
active service is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
residuals of a head injury is not well grounded and is 
denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).

ORDER

Service connection for residuals of a head injury is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

